 



Exhibit 10.25
PRODUCTS LICENSE AND DISTRIBUTION AGREEMENT
This Product License and Distribution Agreement (“Agreement”) is made and
entered into as of the November 16, 2001, (the “Effective Date”), by and between
Dell Products L.P., a Texas limited partnership, by and on behalf of itself and
Dell Computer Corporation, a Delaware corporation, and the other affiliates of
Dell Computer Corporation (collectively referred to as “Dell”), with its
principal place of business at One Dell Way, Round Rock, Texas 78682, and
Network Specialists, Inc., a New Jersey corporation, with its principal place of
business at 2 Hudson Place, Hoboken, New Jersey 07030 (“Distributor”).
1. LICENSE AND DISTRIBUTION TERMS AND DEFINITIONS

  1.1   Definitions. The following terms shall have the following meanings
within this Agreement:         (a) “Customer” shall mean an end-user of the
Licensed Products who purchases a license to the Licensed Products from Dell for
their own use.         (b) “Distributor’s Trademarks” shall mean those
trademarks, trade names, service marks, slogans, designs, distinctive
advertising, labels, logos, and other trade-identifying symbols as are or have
been developed and used with the Licensed Products by Distributor or any of its
subsidiaries or affiliate companies anywhere in the world.         (c)
“Documentation” shall mean the documentation which is typically included by
Distributor in the “retail” versions of its standard packaging of the Licensed
Products.         (d) “Licensed Products” shall mean the software listed in
Exhibit A and Documentation.     1.2   Grant of License. In consideration for
Dell paying to Distributor the royalty fee per license set forth in Exhibit A,
Distributor hereby grants to Dell a world-wide, non-exclusive right and license
to sub-license and distribute the Licensed Products to its Customers. Dell may
not modify or attempt to modify the Licensed Products, nor create derivative
works, nor may Dell sell, rent, sub-license, lease, timeshare or transfer the
Licensed Products to any third party, except as may be expressly authorized
under this Agreement. Distributor represents and warrants that it has all right,
title and interest necessary for it to enter into this Agreement and to provide
the Licensed Products to Dell under the terms and conditions set forth in
herein.

 

*    Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 406 of the Securities Act of
1933.

1



--------------------------------------------------------------------------------



 



  1.3   Grant of Intellectual Property License. Distributor hereby grants Dell a
non-exclusive, non-transferable, royalty-free, worldwide right and license to
utilize the Distributor’s Trademarks in connection with advertising, promotion,
and license of the Licensed Products, subject to any trademark usage guidelines
provided by Distributor to Dell from time to time. Dell will use commercially
reasonable efforts to avoid any action that materially diminishes the value of
Distributor’s Trademarks and agrees that the Distributor’s Trademarks used and
owned by Distributor shall remain the exclusive property of Distributor or its
designees and that it shall not acquire any rights in or to any Distributor’s
Trademarks by virtue of its use thereof pursuant to this Agreement.     1.4   No
Exclusivity. Dell shall have no obligation to purchase the Products pursuant
hereto. Furthermore, Dell may purchase products that are the same as or similar
to the Licensed Products from sources other than Distributor. Nothing under the
foregoing, however, shall be construed to be a license under Distributor’s
patents, copyrights, trademarks, trade secrets and other intellectual property
rights except as specifically granted in other provisions of this Agreement.
This Agreement does not constitute an order.     1.5   End User License
Agreements. Dell may distribute and/or sublicense the Licensed Products by
providing each Customer with an end user license agreement in a form
substantially similar to that provided by Distributor and attached as Exhibit B1
and Exhibit B2.     1.6   Ownership and Confidentiality. All patents,
copyrights, trademarks, trade secrets and other ownership rights in the Licensed
Products are and shall remain the property of Distributor. The source code of
the Licensed Products, which is not provided to Dell or its Customers, and all
information regarding the design, structure or internal operation of the
Licensed Products are valuable trade secrets of Distributor (“Confidential
Product Information”). Dell shall not sell, transfer, publish, disclose, display
or otherwise permit access to any Confidential Product Information by any third
party, except as may be expressly authorized under this Agreement. The Licensed
Products may not be reverse-engineered, decompiled or disassembled.     1.7  
Support and Maintenance. NSI shall provide at no additional charge, product
support to each Customer for the first year a Licensed Product is licensed to
such Customer. Thereafter, product support of the Licensed Product shall be
provided to each Customer who has elected to purchase an Annual Support and
Maintenance Renewal License for each Licensed Product. The royalty fee for such
Annual Support and Maintenance Contract for each Customer shall be paid to
Distributor as set forth in the Exhibit A.     1.8   Limited Warranty.
Distributor warrants that the Licensed Software will materially comply to
Distributor’s then-current published specifications for the licensed version of
the Licensed Products To the extent that Distributor becomes aware of any
significant defect or functional issue, Distributor shall use best

 

*    Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 406 of the Securities Act of
1933.

2



--------------------------------------------------------------------------------



 



      efforts to remedy any such defects or functional issues in as prompt a
manner as is commercially possible. OTHER THAN THE FOREGOING, DISTRIBUTOR MAKES
NO WARRANTY, EXPRESS OR IMPLIED AND ALL OTHER WARRANTIES, INCLUDING WITHOUT
LIMITATION THE WARRANTIES OF MERCHANTABILITY AND OF FITNESS FOR A PARTICULAR
PURPOSE ARE HEREBY DISCLAIMED. DISTRIBUTOR DOES NOT WARRANT THAT THE LICENSED
PRODUCTS WILL MEET DELL OR ITS CUSTOMER’S REQUIREMENTS OR THAT THE OPERATION OF
THE LICENSED PRODUCTS WILL BE UNINTERRUPTED OR ERROR FREE. Dell and its
Customers are solely responsible for the selection of the Licensed Software to
achieve its intended results and for the results actually obtained.     1.9  
Ordering. Dell will place orders via fax or Email or other electronic means with
Distributor so as to facilitate “expedites” or other special orders on an ad hoc
basis. As long as an order is placed by Dell by 6:00 p.m. prevailing Central
time, Distributor shall confirm its acceptance or rejection of a manual order
via fax or e-mail within 8 business hours of Distributor’s receipt of the order.
Upon acceptance of the order, Distributor must include in its fax or Email
confirmation, at a minimum, the invoice and airbill numbers and carrier
information for the order.     1.10   Orders. An “Order” will consist of the
following information:

  Ø   DellWare PO Number (Customer’s Dell Order Number)     Ø   Customer PO
Number     Ø   Shipping Method     Ø   Sku     Ø   Manufacturer Part Number    
Ø   Quantity Ordered     Ø   Cost to DellWare     Ø   Customer Ship-To Address
(Customer P# must be included in the ship-to label).     Ø   If serial numbers
are required, an asterisk (*) will be placed in front of the manufacturer part
number.

  1.11   Product Shipment. All Orders placed by Dell, during business hours, in
accordance with this Agreement and accepted by Distributor by 6.00 p.m.
prevailing Central time on a business day shall be completely filled and shipped
by Distributor (or made available to Dell’s designated carrier as the case may
be) on that same business day, unless otherwise agreed to by both parties. If an
Order is accepted by Distributor after 6:00 p.m. prevailing Central time on a
business day, then Distributor shall fill and ship the Order no later than the
next business day.     1.12   Packing Slip Requirements. The following
information should appear on the packing slip accompanying all Orders:

 

*    Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 406 of the Securities Act of
1933.

3



--------------------------------------------------------------------------------



 



  Ø   DellWare PO Number (Customer’s Dell order number)     Ø   Customer PO
Number     Ø   Shipping Method     Ø   Dell’s Return Policy: “You may return
your order for any reason within 30 days of receipt. Please call Dell customer
service at 1-800-847-4098 for a return authorization number.” (or such other
text regarding its then-current return policy as Dell may provide to Distributor
from time to time)     Ø   Dell Return address: Dell, 8801 Research Blvd.,
Austin TX 78758, 1-800-847-4098

  1.13   Shipping Label Requirements. The following information should appear on
the shipping label for all orders:

  Ø   DellWare PO Number (Customer’s Dell order number)     Ø   Customer PO
Number- located with customer address     Ø   Return address: Dell Computer,
address of originating warehouse

  1.14   Service and Support. Distributor shall make available to Dell (through
at least one toll-free 800 or 888 telephone number and e-mail), *, an adequate
number of trained and qualified representatives to answer inquiries and perform
tracking services with respect to all Orders placed by Dell, including lost
shipments, short shipments, billing errors, stock balancing, expedites,
defective Products replacement Products, damaged shipments and mis-shipments.
Such service and support shall be made available to Dell between the hours of *
prevailing Central time.     1.15   Freight. Distributor shall set up an account
with each of its carriers that allows Dell to directly access in real time (or
as close to real time as possible) each carrier’s “214 EDI” transmissions
relating to shipping status information for all Orders. Distributor or its
designated carriers shall ship all Orders within the United States on a next
business day delivery basis.     1.16   Shipment Discrepancies. Short shipment
or lost shipment Product credits will be credited the next business day after
Dell has reported the problem to the Distributor. Full credit for Products will
be given for short shipments or lost shipments.     1.17   Backorders and End of
Life Products. Distributor shall immediately notify Dell when stock is available
for a Product that is being held on backorder, but shall not release the Order
for shipment until it has received written or electronic approval from Dell to
do so. Distributor shall provide Dell with at least * advance written notice of
any Product that will be discontinued or has an end of life status.     1.18  
Returns Policy. Dell may return any Products purchased from Distributor within *
of the invoice date; provided, however, that Dell may return any defective
Product purchased from Distributor within * of the invoice date. Dell must
obtain a Return Material Authorization number (“RMA”) for each Product that is

 

*    Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 406 of the Securities Act of
1933.

4



--------------------------------------------------------------------------------



 



returned to the Distributor. RMA’s will be faxed to Dell within * of such
request.  Distributor shall credit the amounts for returned Products to Dell’s
account on the same day that Distributor receives the returned Products in its
warehouse and shall promptly send written confirmation of such credits to Dell’s
Accounts Receivable Department. Distributor shall not charge Dell any restocking
fees for any Products that are returned to Distributor in accordance with this
Section.
2. PRICING

  2.1   Pricing. License Fees shall be as set forth in Exhibit A, or such other
means as determined and agreed by the parties in writing subsequent to the
execution of this Agreement.     2.2   Most Favored Customer. Distributor
represents and warrants that the prices for the Products shall not be less
favorable than prices applicable to sales by Distributor to any other customer
purchasing like quantities of substantially comparable products. If at any time
during the term of this Agreement Distributor accords to any other such customer
more favorable prices, Distributor shall immediately offer to sell the Products
to Dell at equivalent prices accorded to such other customer.     2.3   Volume
Rebate Schedule. Distributor shall pay to Dell, in accordance with Exhibit D,
certain amounts based on the total volume of Products purchased by Dell (“Volume
Rebate”) on a quarterly basis (calendar year) or any pro rated amount thereof if
this Agreement has not been in effect for a full quarter. All Volume Rebates
shall be paid to Dell in the form of a check payable to Dell Products, L.P.
within forty-five (45) days after the end of each calendar year and shall be
accompanied by a report detailing the volumes of Products purchased by Dell
during the relevant period and the calculation of the Volume Rebate. Distributor
shall pay to Dell any Volume Rebates based on the schedule (see Exhibit D).    
2.4   Terms. Payment terms will be net * from Dell’s receipt of an invoice from
Distributor.

3. QUARTERLY BUSINESS REVIEWS AND ASSESSMENT

  3.1   Quarterly Business Reviews. On a quarterly basis, Dell and Distributor
will hold Quarterly Business Reviews to review: 1) Distributor’s performance
against the service level standards and operations standards in place between
the parties, as well as other items, including but not limited to the pricing
and quality of the Products, the transmission, fulfillment, and delivery of
Products; 2) to review success of lead generation and revenue creation; to
define demand creation activities for the next quarter, and to review the next
quarter’s forecast; and (3) the Product returns process. Distributor agrees to
provide reports as reasonably requested by Dell to support these discussions.
Meetings will be held in Austin, Texas, unless otherwise mutually agreed to by
the parties.     3.2   Escalation Process. In the event that a specific
operational issue arises or systemic operational issues arise during the Term of
this Agreement, the parties

 

*    Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 406 of the Securities Act of
1933.

5



--------------------------------------------------------------------------------



 



agree that the contact list set forth in attached Exhibit C will be the
escalation path for Dell personnel and management to address and resolve such
issues.
4. TERM AND TERMINATION

  4.1   Term. This Agreement will begin as of the Effective Date and will
continue for a period of one (1) year, unless earlier terminated in accordance
with Section 4.2 below. The Term will be renewed automatically for successive
one (1) year periods unless either party notifies the other party in writing of
its intent not to renew the Agreement at least sixty (60) days prior to the end
of the then current term.     4.2   Termination. Either party may terminate this
Agreement for any reason upon sixty (60) days prior written notice to the other
party. Either party may terminate this Agreement for cause: (i) upon thirty
(30) days prior written notice of a material breach, if the breach has not been
cured within the thirty (30) day period (except as provided below); or
(ii) immediately upon written notice to the other party, (a) if the other party
attempts to make an assignment in violation of the terms of this Agreement,
(b) if the other party declares insolvency or bankruptcy or a petition is filed
in any court and is not dismissed in ninety (90) days to declare the other party
bankrupt or for the other part’s reorganization under the United States
bankruptcy act of any similar statute; or (c) if the other party consents to the
appointment of a trustee in bankruptcy or a receiver of similar entity.

5. ADDITIONAL TERMS

  5.1   Dispute Process. Before either party initiates a lawsuit against the
other relating to a dispute under this Agreement or the other party’s
performance thereunder, the parties agree to work in good faith to resolve
between them such disputes and claims. To this end, either party may request,
after informal discussions have failed to resolve a dispute or claim, that each
party designate an officer or other management employee with authority to bind
the party to meet in good faith and attempt to resolve the dispute. During their
discussions, each party will honor the other’s reasonable requests for
information relating to the dispute or claim.     5.2   Assignment. This
Agreement may not be assigned, in whole or in part, by either party without the
prior written consent of the other party, except that each party may assign the
Agreement to a direct or indirect parent or subsidiary upon prior written notice
to the other party.     5.3   Governing Law. This Agreement will be governed by
and construed in accordance with the laws of the State of Texas. The parties are
independent contractors and neither party is an employee, agent, partner, or
joint venture of the other.     5.4   Compliance.

 

*    Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 406 of the Securities Act of
1933.

6



--------------------------------------------------------------------------------



 



  5.4.1   Since Dell transacts business with the United States government,
Distributor must comply with applicable laws and Federal Acquisition Regulations
(“FARs”) in order to do business with Dell. Distributor, therefore, represents
and warrants that it will comply with applicable FAR regulations. Upon request
from Distributor, and without releasing Distributor from its independent
obligations under this Section, Dell shall endeavor to assist Distributor in
identifying which FARs may be applicable in connection with transactions
hereunder. The parties agree to cooperate with one another to identify
applicable FARs to enable Distributor to comply with its obligations under this
Agreement.     5.4.2   The parties, at their respective expense, will comply
with all applicable laws, orders and regulations of any governmental authority
with jurisdiction over their activities in connection with this Agreement and
will furnish to each other any information required to enable a party to comply
with applicable laws related to the Products.

  5.5   Indemnities.     5.5.1   Distributor agrees to defend, indemnify and
hold harmless Dell Products L.P, Dell Computer Corporation and Dell Computer
Corporation’s subsidiaries and affiliates and their respective directors,
officers, employees, agents, customers and distributors from and against any and
all claims, suits, actions, demands, legal proceedings, liabilities, damages,
losses, judgments, authorized settlements, costs and expenses, including without
limitation attorney’s fees, arising out of or in connection with any alleged or
actual:

  (i)   infringement by Distributor of a copyright, patent, trademark, trade
secret or other intellectual property right of any third party where such
infringement is not due in whole or in part to any modification of the Licensed
Products or their incorporation with other software, hardware or apparatus in
ways not contemplated by Distributor’s published specifications for the licensed
version of the Licensed Products;     (ii)   claim that a Product provided under
this Agreement has caused bodily injury (including death) or has damaged real or
tangible personal property;     (iii)   breach of any of Distributor’s
warranties contained in this Agreement;     (iv)   claim arising out of or
relating to Distributor’s provision of repaired Products that contain used or
refurbished parts that are not clearly and conspicuously labeled as such;    
(v)   any violation by Distributor of any governmental laws, rules, ordinances
or regulations; and/or

 

*    Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 406 of the Securities Act of
1933.

7



--------------------------------------------------------------------------------



 



  (vi)   claim by or on behalf of Distributor’s subcontractors, materialmen,
providers, employees or agents.

      Notwithstanding the foregoing, Distributor shall not be responsible to
indemnify any party herein, including any third party, for consequential,
indirect or punitive damages     5.5.2   Distributor will provide the above
indemnity even if losses are due, or alleged to be due, in part to Dell’s
concurrent negligence or other fault, breach of contract or warranty, violation
of the Texas Deceptive Trade Practices Act, or strict liability without regard
to fault; provided, however, that Distributor’s contractual obligation of
indemnification shall not extend to the percentage of the third party claimant’s
damages or injuries or the settlement amount attributable to Dell’s negligence
or other fault, breach of contract or warranty, or breach of the Texas Deceptive
Trade Practices Act, or to strict liability imposed upon Dell as a matter of
law.     5.5.3   In the event of any such claims, Dell shall: (i) promptly
notify Distributor, (ii) provide Distributor a first option to respond, defend
and litigate said claims with counsel of Distributor’s selection (iii) cooperate
with Distributor in the defense thereof, and (iv) not settle any such claims
without Distributor’s consent, which Distributor agrees not to unreasonably
withhold.     5.5.4   If Distributor becomes aware of an infringement claim that
is being made or appears likely to be made about a Product, Distributor shall
promptly notify Dell of such claim. Dell may, at its option, return or cancel
any Orders for such Products for a full credit or refund of the purchase price.
    5.6   Liability.       5.6.1 EXCEPT AS SET FORTH BELOW NEITHER PARTY SHALL
BE LIABLE FOR ANY LOST PROFITS, LOST SAVINGS OR ANY OTHER INCIDENTAL, INDIRECT,
PUNITIVE, OR CONSEQUENTIAL DAMAGES UNDER ANY PART OF THIS AGREEMENT EVEN IF
ADVISED OR AWARE OF THE POSSIBILITY OF SUCH DAMAGES.     5.7   Miscellaneous.  
  5.7.1   Dell shall have full freedom and flexibility in its decisions
concerning the distribution and marketing of the Licensed Product, including,
without limitation, the decision of whether or not to distribute or discontinue
distribution of the Licensed Products. Dell does not guarantee that its
marketing of the Licensed Products will be successful.

 

*    Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 406 of the Securities Act of
1933.

8



--------------------------------------------------------------------------------



 



  5.7.2   Dell may distribute/sell the Licensed Products on a stand-alone basis
or in conjunction with a system sale or lease.     5.7.3   Any confidential
information that will be disclosed by either party related to this Agreement
shall be disclosed pursuant to the terms and conditions of the Non-Disclosure
Agreement between the parties. The terms and conditions of this Agreement shall
be deemed to be confidential information.     5.7.4   Nothing in this Agreement
shall require Dell to purchase from Distributor a minimum quantity or any or all
of its requirements for products that are the same or similar to the Products.
Furthermore, Distributor agrees to cooperate and work with Dell and any other
distributors that Dell may engage in connection with the provision of Products.
    5.7.5   This Agreement and its attached Exhibits/Schedules set forth the
entire agreement and understanding of the parties relating to the subject matter
contained herein, and merges all prior discussions and agreements, both oral and
written, between the parties. Each party agrees that use of pre-printed forms,
such as purchase orders or acknowledgments, is for convenience only and all
terms and conditions stated thereon, except as specifically set forth in this
Agreement, are void and of no effect. Unless otherwise expressly set forth in an
Addendum, Exhibit, Attachment or Schedule, as so designated, in the event of a
conflict between this Agreement and any Addenda, Exhibit, Attachment or
Schedule, the terms of this Agreement shall prevail.

IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives as of the Effective Date.

                  DISTRIBUTOR       DELL PRODUCTS L.P.
 
               
By:
  /s/ Scott Meyers       By:   /s/ Bill Morris
 
               
 
               
Name:
  Scott Meyers       Name:   Bill Morris
 
               
Title:
  Chief Operating Officer       Title:   Director, Dell Software
 
               
Date:
  11/14/01       Date:   12/10/01

 

*    Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 406 of the Securities Act of
1933.

9



--------------------------------------------------------------------------------



 



EXHIBIT A
Licensed Software:

  §   Double-Take®: Real time transaction based backup software.     §  
GeoCluster: adds data redundancy to MSCS Clusters (Microsoft Cluster Services)
by creating replicated disks to all available cluster nodes.

Royalty:

          § The discount for this Agreement is:       o * off of the
then-current list price for all Licensed Programs listed.       o * off the
then-current list price for all Annual Maintenance Renewals sold to Customers.  
    o * off of the then-current list price for all Training scheduled for
internal use.       o * off of the then-current list price for all Customer
training passed through to NSI.

 

*    Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 406 of the Securities Act of
1933.

10



--------------------------------------------------------------------------------



 



EXHIBIT B1
END USER LICENSE AGREEMENT
DOUBLE-TAKE LICENSE AGREEMENT
This purchased version may be used on only one server. NSI Software hereby
grants you, the user, a limited, non-transferable license to use this copy of
the software as specified by this license agreement. By opening, installing, and
using this software you signify agreement to all terms of this license.
You agree that this software remains the property of NSI Software and that you
only have a license to use this software. NSI Software reserves all other rights
to the software.
PERMITTED USES-YOU MAY:

  •   Use the software on a computer used as a server or its replacement.     •
  Install the software onto a permanent storage device, such as a hard disk, for
use by you on your computer.     •   Make and maintain backup copies of the
software, provided they are used only for your own backup purposes and you keep
possession of all backup copies. This license grants usage of Double-Take for
only one server.

USES NOT PERMITTED-YOU MAY NOT:

  •   Copy the software except as permitted herein.     •   Make copies of the
manual.     •   Rent, lease, sub-license, time-share or sell the software or the
manual.

Any breach of one or more of the provisions of this agreement shall constitute
an immediate termination of your license under this Agreement.
You may not reverse engineer, decompile, disassemble, or otherwise attempt
directly or indirectly to discover, use, disclose or transfer any source code or
other confidential information contained in the software.
NSI SOFTWARE MAKES AND YOU RECEIVE NO WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION THE WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. IN NO EVENT SHALL NSI SOFTWARE OR ITS SUPPLIERS BE LIABLE FOR ANY
 

*    Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 406 of the Securities Act of
1933.

11



--------------------------------------------------------------------------------



 



CONSEQUENTIAL, SPECIAL, INCIDENTAL, INDIRECT OR PUNITIVE DAMAGES RELATED TO THE
SOFTWARE OR ITS USE, EVEN IF NSI SOFTWARE IS ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.
NSI and Double-Take are registered trademarks of Network Specialists Inc. All
other products are trademarks of their respective companies.
(c) 1996-2001 NSI Software
 

*    Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 406 of the Securities Act of
1933.

12



--------------------------------------------------------------------------------



 



EXHIBIT B2
END USER LICENSE AGREEMENT
GEOCLUSTER LICENSE AGREEMENT
This purchased version may be used on only one server. NSI Software hereby
grants you, the user, a limited, non-transferable license to use this copy of
the Software as specified by this license agreement. By opening, installing, and
using this Software you signify agreement to all terms of this license. You
agree that this Software remains the property of NSI Software and that you only
have a license to use this Software. NSI Software reserves all other rights to
the software.
PERMITTED USES-YOU MAY:

  •   Use the Software on a computer used as a server or its replacement.     •
  Install the Software onto a permanent storage device, such as a hard disk, for
use by you on your server.     •   Make and maintain backup copies of the
Software, provided they are used only for your own backup purposes and you keep
possession of all backup copies. This license grants usage of GeoCluster for
only one server.

USES NOT PERMITTED-YOU MAY NOT:

  •   Copy the Software except as permitted herein.     •   Make copies of the
manual.     •   Rent, lease, sub-license, time-share or sell the Software or the
manual.

Export Restrictions. You acknowledge that this Software is subject to the export
laws of the United States and agree to comply at all times with such laws. This
Software or any components, data, code or technology thereof may not be exported
except in full compliance with all United States and other applicable laws and
regulations. You hereby represent and warrant that you: (A) are not a citizen or
resident of Cuba, Iraq, Libya, Sudan, North Korea, Iran, or Syria, and if a
legal entity, (B) are not an entity formed under the laws of Cuba, Iraq, Libya,
Sudan, North Korea, Iran, or Syria, or (C) are not included on the U.S. Treasury
Department’s list of Specially Designated nationals or the U.S. Commerce
Department’s Table of Deny Orders.
Any breach of one or more of the provisions of this agreement shall constitute
an immediate termination of your license under this Agreement. You may not
reverse
 

*    Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 406 of the Securities Act of
1933.

13



--------------------------------------------------------------------------------



 



engineer, decompile, disassemble, or otherwise attempt directly or indirectly to
discover, use, disclose or transfer any source code or other confidential
information contained in the Software.
NSI SOFTWARE MAKES AND YOU RECEIVE NO WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION THE WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. IN NO EVENT SHALL NSI SOFTWARE OR ITS SUPPLIERS BE LIABLE FOR ANY
CONSEQUENTIAL, SPECIAL, INCIDENTAL, INDIRECT OR PUNITIVE DAMAGES RELATED TO THE
SOFTWARE OR ITS USE. EVEN IF NSI SOFTWARE IS ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.
NSI and Double-Take are registered trademarks of Network Specialists Inc.
Double-Take GeoCluster and GeoCluster are trademarks of NSI Software. All other
products are trademarks of their respective companies.
(c) 2000-2001 NSI Software
 

*    Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 406 of the Securities Act of
1933.

14



--------------------------------------------------------------------------------



 



EXHIBIT C
ESCALATION CONTACT LIST


                     
Ø
  Sales/Customer Service:                
 
                   
 
  NSI Operations:                
 
                   
 
  Global Account Manager         Bruce Shubrook   512-418-1278
 
  Inside Sales:           Rob Dutkiewicz   317-572-1826
 
  Billing/Accounting:           Tushar Hefa   201-656-2121
 
  Shipping:           Yvonne Parkins   201-656-2121
 
  Tech Support:               1-800-775-8674
 
                   
Ø
  Dell Operations:                
 
                   
 
  Casey Burns, Product                
 
  Marketing Manager (512) 723-                
 
  3907 Casey_burns@dell.com                
 
                   
 
  Linda Chance Dell S&P                
 
  Operations (512) 728-8527                
 
  Linda_chance@dell.com                


 

*    Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 406 of the Securities Act of
1933.

15



--------------------------------------------------------------------------------



 



EXHIBIT D
VOLUME REBATE SCHEDULE
Dell must meet or exceed their committed annual forecast of $500,000.00 (at
Dell’s purchase price) for Total Sales out of Product Licenses sold. If that is
achieved and no outstanding payments are due to NSI then Dell will receive a
check for 10% of that Total Sales to be paid within forty-five (45) days after
the end of the year.
 

*    Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 406 of the Securities Act of
1933.

16